DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments dated 02 February 2022 with respect to the pending claims have been considered, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5 - 7, 10, and 12 - 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawataki, et al. (WO 2018159113 A1.)
Note: For greatest clarity, the US-equivalent document (US 20200137253 A1) of the above-listed Japanese language WIPO publication will be used for citations in the following rejections.
Regarding claim 1, Kawataki, et al. (hereafter, “Kawataki”) discloses an electronic apparatus (Fig. 1; electronic apparatus, 1) connectable to an external apparatus (external device, 2) and storing at least one power supply (charging unit, 11; first and second external batteries, 3B/3C) for operating the external electronic apparatus [0081], the electronic apparatus comprising:
a connection interface (connection unit, 12) that is connected to the external apparatus (connection shown in Fig. 3); and
at least one processor (controller, 15) which controls the electronic apparatus (external device, 2) by executing a program stored in memory such that
first power of the at least one power supply (11) is supplied to the external apparatus (2) (power supplied from power input terminal Tv to charging unit 11 is used to charge the first and second external batteries, [abstract, 0104, 0139, 0148]; Fig. 4, S117/S127), and second power is received from the external apparatus (2) via the connection interface (12) (external device 2 supplies power to the electronic apparatus 1, [0081, 0085]), and
wherein the at least one processor (15) controls the external apparatus (2) by using the second power which is received from the external apparatus [0085.]

Regarding claim 5, Kawataki discloses claim 1, wherein the at least one processor (15) stops communication with the external apparatus via the connection interface until the second power is supplied from the external apparatus and starts the communication with the external apparatus via the connection interface in response to reception of the second power supplied from the external apparatus via the connection interface (inherent, as the data communication cannot proceed unless there is some battery power supplied to the camera from the attached external unit.)

Regarding claim 6, Kawataki discloses claim 5, wherein the at least one processor (220) performs operation to control the external apparatus upon detection of connection to the external apparatus (via detection unit, 14) by the communication with the external apparatus (Fig. 4, S101.)

Regarding claim 7, Kawataki discloses an electronic apparatus comprising (2):
a connection interface (12) that is connected to another electronic apparatus (1); and
at least one electronic circuit (21) which executes control to:
receive first power from the another apparatus (1) connected to the connection interface (power supplied from power input terminal Tv to charging unit 11 is used to charge the first and second external batteries, [abstract, 0104, 0139, 0148]; Fig. 4, S117/S127;
determine, in response to reception of the first power from the another apparatus (1), whether the another apparatus, from which the first power is supplied, connection the connection interface is a specified type (detection unit, 14, determines if a connection is established and determines a specified power charging rate type; Fig. 4, S101/S114/S115); and
supply second power of some of the first power received from the another apparatus to the another apparatus of the specific type via the connection interface in a case where it is determined that the another apparatus connected to the connection interface is specified type (S117/S126.)

Regarding claim 10, Kawataki discloses claim 7, further comprising an imaging unit configured to capture an image (inherent part of image capturing apparatus, 100), wherein the at least one processor (220) and/or the at least one electronic circuit (221/217) further executes control to:
cause the imaging unit to execute at least one of imaging and imaging preparation according to a control signal received from the specified type of electronic apparatus connected to the connection interface [0023.]

Regarding claim 12, Kawataki discloses claim 1, wherein the external apparatus generates the second power using the first power supplied to the external apparatus and the connection interface receives the second power by the external apparatus (external device supplies power to the camera, [0081, 0085], which is charged power originally obtained via charging unit from the camera, [abstract.])

Regarding claim 13, Kawataki discloses claim 7, wherein the at least one electronic circuit (21) starts communication with the another apparatus (1) via the connection interface (12) in accordance with a start of supplying the second power (inherent, as the data communication cannot proceed unless there is some battery power supplied to the camera from the attached external unit.)

Regarding claim 14, Kawataki discloses a system (Fig. 1) comprising an accessory device (2) including which stores a battery (3B/3C) and an electronic device (1) which is connected to the accessory device (connection shown in Fig. 3),
the accessory device (2) including:
a power output connector which outputs first power of the battery (charging/power feeding terminal, Tcc);
a first connection interface which is connectable to the electronic device (battery side of connection unit 12); and
at least one processor (21) which controls the accessory device, and
the electronic device (1) including:
a power receive connector which receives the first power from the accessory device (charging/power feeding terminal, Tca);
a power circuit which generates second power for the accessory device using the first power received from the accessory device via a second power connector (charging unit, 11);
a second connection interface which connects to the first connection interface of the accessory device (camera side of connection unit, 12); and
a second processor (15) which operates using the first power received via the power receive connector and controls the electronic device [0102],
wherein the first processor and the second processor communicate with each other via the first connection interface and the second connection interface [0126],
wherein the power output connector outputs the first power after the accessory device is connected to the electronic device (Fig. 4, S101 to S117),
wherein the second power generated by the power circuit is output to the accessory device via the second connection interface after the accessory device is connected to the electronic device and the first connection interface receives the second power (external device 2 supplies power to the electronic apparatus 1, [0081, 0085]), and
wherein the first processor stops the communication until the first connection interface receives the second power from the electronic device and starts the communication using the second power in accordance with the first connection interface receiving the second power from the electronic device (inherent, as the data communication cannot proceed unless there is some battery power supplied to the camera from the attached external unit.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawataki in view of Mori, et al. (US 20080315840 A1.)
Regarding claim 2, Kawataki discloses claim 1.  However, Kawataki fails to disclose a plurality of operation members with the limitations specified by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Mori, et al. (hereafter, “Mori.”)
Mori discloses a camera with a battery grip, similar to Kawataki.  Additionally, Mori discloses that the battery grip (7) has multiple operation members for operating the external apparatus, including a shutter button (79), a mode setting button (72), a selection button (73), a focus control button (74), and an exposure lock button (75).
Additionally, Mori discloses at least one processor that (90): (1) accepts an operation on an operation member [0063]; and (2) outputs a control signal corresponding to the operation member, on which the operation is performed, to the external apparatus via the connection interface [0063.]
These buttons of Mori can similarly be incorporated with the battery grip of Kawataki.  By including these operation members in the grip of Kawataki, the camera functions can be more easily controlled, particularly when the camera is held in a vertical position.  Therefore, it would be obvious to one of ordinary skill in the art to include these buttons on the battery grip in order to provide easier access to camera functions in different handheld positions.

Regarding claim 3, Kawataki discloses claim 1.  However, Kawataki fails to disclose a plurality of operation members with the limitations specified by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Mori.
Mori discloses a camera with a battery grip, similar to Kawataki.  Additionally, Mori discloses that the battery grip (7) has multiple operation members for operating the external apparatus, including a shutter button (79), a mode setting button (72), a selection button (73), a focus control button (74), and an exposure lock button (75).
Additionally, Mori discloses outputting a control signal corresponding to an operation on a first operation member (79) among the plurality of operation members to the external electronic apparatus via the connection interface when the operation on the first operation member is accepted (shutter operation initiated in response to pressing shutter button on battery grip, [0060]) and
wherein a control signal corresponding to an operation on a second operation member (74) among the plurality of operation members is output to the external apparatus via the connection interface without control by the at least one processor when the operation on the second operation member is accepted (performing focus control in the main camera device when the focus control button is pressed, [0061.])
The addition of these operating buttons and their functions to the battery grip of Kawataki is rendered obvious for the same rationale as in the rejections to claim 2.

Regarding claim 4, the combination satisfies claim 3, wherein Mori, as previously combined, discloses the control signal corresponding to the operation on the second operation member is one of a plurality of control signals including an imaging instruction signal (shutter button, 79), a focusing start signal (focus control button, 74), and an exposure lock signal (AE lock button, 75) that are used for causing the external electronic apparatus to execute imaging or imaging preparation [0060 - 0061.]

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Matsumoto, et al. (US 20090061295 A1) discloses a battery tray and electronic apparatus.
Nakashima (US 20130113417 A1) discloses a charge control device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/          Supervisory Patent Examiner, Art Unit 2698